n^ts
                                                                        Miscellaneous/Other Criminal
CCA #       13-13-00283-CR                                 OFFENSE:     including Misdemeanor or Felony

            MARK ANTHONY MONCADA ESTRADA v.
STY LE:     THE STATE 0 F TEXAS                            COUNTY:      Hidalgo

TRIAL COURT:                 139th District Court           MOTION FOR REHEARING IS: Denied 05/27/15
TRIAL COURT #:               CR-712-08-C                       DATE:
TRIAL COURT JUDGE:           Hon. J. R. 'Bobby' Flores         JUDGE: Gregory T. Perkes
DISPOSITION: Affirmed

DATE:       April 23, 2015
JUSTICE:    Gregory T. Perkes              PC          S

PUBLISH:                                 DNP:      x



CLK RECORD:              1                                     SUPP CLK RECORD

RPT RECORD:              0                                     SUPP RPT RECORD

STATE BR:           1                                          SUPP BR

APPBR:               1                                         PRO SE Response BR    1




                                  IN THE COURT OF CRIMINAL APPEALS


                                                              cca#                72£-/£"
           )RO SB                    Petition                   Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                             DATE:

                                                                JUDGE:

DATE:                                                           SIGNED:                        PC:

JUDGE:                                                          PUBLISH:                      DNP:




                    MOTION FOR REHEARING IN                     MOTION FOR STAY OF MANDATE IS:

CCA IS:                       ON                                                         ON

JUDGE:                                                          JUDGE: